          Case 1:19-cv-04327-VEC Document 123 Filed 08/31/20 Page 1 of 1

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
 -------------------------------------------------------------- X     DATE FILED: 08/31/2020
 BEN FEIBLEMAN,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          19-CV-4327 (VEC)
                                                                :
                                                                :                ORDER
 THE TRUSTEES OF COLUMBIA UNIVERSITY :
 IN THE CITY OF NEW YORK,                                       :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant filed an Answer on August 28, 2020, that contained an

inadvertent error, Dkt. 122;

        IT IS HEREBY ORDERED THAT Defendant must re-file its Redacted Answer, no later

than September 1, 2020. Also by that deadline, Defendant must file on ECF an unredacted

version of the Answer, under seal, viewable only to the parties, in accordance with the Court’s

Individual Rules regarding electronic sealing. The unredacted version should highlight the text

that has been redacted in the Redacted Answer.


SO ORDERED.
                                                                    ________________________
Date: August 30, 2020                                                  VALERIE CAPRONI
      New York, New York                                             United States District Judge
